On Motion for Rehearing.

Henry, J.
In the view we take of this case, it does not matter whether Honoré, by stipulation in the deed from Swope to him, assumed the payment of the notes in question or not. The authorities cited in the opinion fully sustain the position, that if the parties to the transaction intended a purchase, and not a payment, of the notes, it did not amount to a payment, although Honoré was personally liable to pay them, and the other parties were aware of that fact. That purchase, and not payment, was in the contemplation of all the parties, we still think clearly established by the evidence. Whether the trust property is worth more or less than this court found from the evidence, is of no consequence, because the right of the Atlas Bank to resort to the deed of trust, executed by Swope, for satisfaction of the notes, is the same whether the property is worth $100,000 or only $10,000. Counsel allege that three contradictory statements, as deductions from the *362testimony, occur in the opinion delivered, viz: First, That Doane purchased the notes of the insurance company. Second, That Doane held them as collateral to his own debt or note. Third, That Doane held them as collateral to secure the Bowen note. The first statement is not to be found in the opinion; and, while the second does occur, the contest clearly shows that, by a clerical mistake, the name of “ Bowen” was written, when that of Doane was intended, and it is surprising that counsel gravely urge such a mistake as a reason why a new hearing should be granted.
With regard to the right of the Atlas Bank, under the National Banking Act, to buy this paper, it is only necessary to say that the judgment of this court, in the case of Matthews v. Skinker, 62 Mo. 329, holding that a national bank could not deal in such securities, or avail itself of the deed of trust executed to secure' them, was reversed by the Supreme Court of the United States, and we may add, that Matthews v. Skinker was overruled by this court before the judgment was reversed by the Supreme Court of the United States. Thornton v. The National Exchange Bank, 71 Mo. 221.
Nothing has been alleged which raises a doubt in our minds, that the opinion heretofore delivered is in accord with well established principles of equity, or that our conclusions were not warranted by the evidence. The motion is overruled.
All concur.